DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11137163. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Application
U.S. Patent No. 11137163
1. A method for managing air quality, comprising:
1. A method for managing air quality, comprising:
at one or more processors:
at one or more processors:
receiving sensor data comprising a plurality of air quality parameters for an environment, wherein the sensor data is generated by one or more environment quality monitoring devices located in the environment;
receiving sensor data remotely via a cloud network directly from one or more environment quality monitoring devices located in an environment, wherein the sensor data is generated by the one or more environment quality monitoring devices and comprises a plurality of air quality parameters, wherein each air quality parameter of the plurality of air quality parameters is representative of a different respective environmental characteristic of the environment;

generating an air quality score based on at least a portion of the air quality parameters, wherein each air quality parameter is associated with a respective weighting factor, and wherein generating the air quality score comprises summing a measure of a severity of each air quality parameter multiplied by its respective associated weighting factor, wherein the measure of severity of each air quality parameter is expressed as a ratio of current parameter value to maximum possible parameter value;
predicting an adverse air quality event based on the sensor data; and
predicting an adverse air quality event based on the air quality score; and
automatically controlling one or more devices to mitigate the adverse air quality event.
automatically controlling, remotely via the cloud network, one or more devices to mitigate the adverse air quality event.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aultman et al. (hereinafter “Aultman”) (US 20160116181 A1).
As to claim 1, Aultman teaches a method for managing air quality, comprising: 
at one or more processors [0004, 012]; 
receiving sensor data comprising a plurality of air quality parameters for an environment, wherein the sensor data is generated by one or more environment quality monitoring devices located in the environment [00171-0020, 0049-0051, 0062-0063]; 
predicting an adverse air quality event based on the sensor data [0048-0051, 00652]; and 
automatically controlling one or more devices to mitigate the adverse air quality event [0021-0025, 0048-0051, 0066].  
As to claim 2, Aultman teaches the plurality of air quality parameters comprises an amount of particulate matter in the environment [0017, 0058, 0070].  
As to claim 3, Aultman teaches the adverse air quality event comprises an amount of particulate matter above a predetermined threshold level, and wherein automatically controlling one or more devices to mitigate the adverse air quality event comprises automatically activating one or more air filtering devices [0017, 0030, 0051, 0057-0058, 0070].    
As to claim 4, Aultman teaches the plurality of air quality parameters comprises an amount of a gas in the environment [0017, 0049].  
As to claim 5, Aultman teaches the gas comprises at least one of carbon dioxide, carbon monoxide, formaldehyde, and a volatile organic compound (VOC) [0017, 0049].    
As to claim 6, Aultman teaches the adverse air quality event comprises an amount of the gas above a predetermined threshold level, and wherein automatically controlling one or more devices to mitigate the adverse air quality event comprises automatically activating one or more air purification devices [0017, 0026, 0049, 0056-0057, 0066].     
As to claim 7, Aultman teaches the plurality of air quality parameters comprises one or more of temperature, humidity, and pressure in the environment [0017].  
As to claim 8, Aultman teaches the adverse air quality event comprises at least one of temperature, humidity, and pressure outside a predetermined range, and wherein automatically controlling one or more devices to mitigate the adverse air quality event comprises automatically activating at least one of an HVAC system, a humidifier, and a dehumidifier [0017-0025, 0048-0051, 0062-0063, 0066]. 
As to claim 12, Aultman teaches receiving sensor data comprises receiving sensor data from the one or more environment quality monitoring devices over a wireless communication network [0016-0017, 0020].  
As to claim 13, Aultman teaches the wireless communication network is a cellular network [0015-0017, 0020].   
As to claim 14, Aultman teaches the one or more environment quality monitoring devices and the one or more devices to mitigate the adverse air quality event are communicatively coupled to a common cloud network [0030-0031, 0036-0038].  
As to claim 15, Aultman teaches the one or more devices to mitigate the adverse air quality event is configured to communicate to the cloud network via an application programming interface (API) [0030-0031, 0036-0038, 0063].   
As to claim 16, Aultman teaches providing an alert regarding the predicted adverse air quality event [0012, 0020, 0039, 0058].  
As to claim 17, Aultman teaches the alert comprises a visual or audible alert on the one or more environment quality monitoring devices [0012, 0020, 0039, 0058].   
As to claim 18, Aultman teaches the alert comprises a notification on a remote computing device [0012, 0020, 0039-0040, 0058, 0060].   
As to claim 19, Aultman teaches at least one of the environment quality monitoring devices is located indoors [0012, 0017].  
As to claim 20, Aultman teaches at least one of the environment quality monitoring devices is located outdoors [0012, 0017].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aultman in view of Ajax et al. (hereinafter “Ajax”) (US 20180299151 A1).
As to claim 9, Aultman teaches monitoring air quality based on a number of sensed IAQ parameters and other parameters, and comparing sensed IAQ parameters with predetermined IAQ parameters ranges to ensure the health of inhabitants in the building [0021, 0064-0065]. Aultman does not explicitly teach generating an air quality score based on at least a portion of the air quality parameters.
However, Ajax teaches an HVAC system within a building including a ventilator, a number of sensors, and a control device. The control device is further configured to determine an air quality value. The air quality value is based on one or more measurements provided to the control device by the plurality of sensors. The control device is further configured to operate the ventilator based on the air quality value being determined to be below an acceptable value. Especially, Ajax teaches the various air quality values may be evaluated to generate an average air quality "score." The score may be a numerical value (e.g. 1-100), an alphabetical value (e.g. A-F), or other representative value. The score may then be used to determine whether the air quality average is good or bad [Abstract, 0088-0090].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Ajax with the teachings of Aultman for the purpose of providing a different representative method to display to the user whether the air quality is good or bad.
As to claim 10, Ajax teaches generating the air quality score is based on a plurality of weighted factors applied to at least a portion of the air quality parameters [Abstract, 0088-0090].  
As to claim 11, Ajax teaches the adverse air quality event is based at least in part on the air quality score [Abstract, 0088-0090]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0017] IAQ control hub 101 may be communicatively coupled to one or more sensor modules 111 (e.g., sensor packages, devices, etc.,) that sense real-time levels of various IAQ parameters. IAQ parameters may include, but are not limited to, allergens, carbon dioxide (CO.sub.2), carbon monoxide (CO), volatile organic compounds (VOCs), temperature, relative humidity, radon, air pressure, formaldehyde, particulates, formaldehyde, oxides of nitrogen, oxides of sulfur, mold, and so on. As such, each of the sensor modules 111 may include one or more sensors. For example, sensor modules 111 may include particle sensors configured to differentiate and measure particles ranging from 1.0 to 10.0 microns. Sensor modules 111 may further include a transceiver for transmitting sensor data to the IAQ control hub 101. Such sensor modules 111 may be located indoors and/or outdoors, and may transmit sensed data in real-time via wireless and/or wired connections to IAQ control hub 101. 
        
        2 [0065] At 408 the method determines if one of the sensed IAQ parameters is outside a predetermined IAQ parameter range corresponding to the IAQ parameter. In this way, it can be determined if the IAQ parameters are not at desirable levels. If one of the sensed IAQ parameters is not outside the corresponding IAQ parameter range (NO at 408) the method returns to the start or in other examples may end. However, if one of the sensed IAQ parameters is outside the corresponding predetermined IAQ parameter range (YES at 408) the method advances to 410. At 410 the method includes requesting adjustment in control settings of a HVAC system to shift indoor air quality toward the predetermined IAQ parameter range. In one example, the control settings may be determined based on the deviation of the sensed IAQ parameter from the acceptable IAQ ranges. Further in one example, requesting adjustment in the control settings including requesting cooperative adjustment of control settings of multiple distinct HVAC devices included in the HVAC system. In this way, different HVAC device can be jointly operation to quickly and efficiently improve air quality.